UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

In re M&T Bank Corporation ERISA Litigation Civil Action No.: 1:16-cv-375-FPG-JJM

Consolidated Action

 

 

ORDER ON PLAINTIFFS’ MOTION FOR APPROVAL OF ATTORNEYS’ FEES, EXPENSES
AND CLASS REPRESENTATIVE SERVICE AWARDS

This matter came before the Court on a Fairness Hearing on September 3, 2020. During the
Fairness hearing, the Court considered, among other things, Plaintiffs’ Motion for Approval of
Attorneys’ Fees, Expenses, and Class Representative Service Awards. This motion is unopposed by
Defendants. Having considered the motion papers, the proposed Settlement Agreement which the
Court preliminarily approved on April 14, 2020 and has now finally approved, the arguments of
counsel, and all files, records, and proceedings in this action, and otherwise being fully informed in
the premises as to the facts and the law.

It is hereby ORDERED as follows:

1, Class Counsel’s request for an award of $6,950,000 in attorneys’ fees is approved.
Having reviewed Class Counsel’s application and all applicable legal authorities, the Court finds
the requested amount of fees (one-third of the Settlement Fund) to be reasonable and appropriate.

2. Class Counsel’s request for litigation expenses in the amount of $169,968.23 is

approved. The Court has reviewed these expenses and finds that they are reasonable and appropriate
given the nature of this action.

3. Class Counsel’s request for settlement administration expenses in the amount of
$91,322 is also approved. The Court has reviewed these expenses (including $73,822 to the
Settlement Administrator; $2,500 to the Escrow Agent, and $15,000 to the Independent
Fiduciary who was retained to review the class release on behalf of the Plan pursuant to
applicable regulations), and finds that they are reasonable and appropriate.

4. Plaintiffs’ request for class representative service awards in the amount of $10,000
each ($60,000 total) to Plaintiffs Sa’ud Habib, Beverly Williams, J. Marlene Smith, Kenneth
Sliwinski, Russ Dixon, and Jacqueline Allen is approved. The Court finds these awards to be
justified under the facts of this case and consistent with applicable legal authorities.

IT IS SO ORDERED.

}

Dated: September 3, 2020 oo p A/a
Hoh. Jeremiah. sea
udge

United States Magistrate |
